         Case 1:20-mc-00036-JEB-DAR Document 7 Filed 07/17/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 In re Application Pursuant to 28 U.S.C. § 1782
 of

 THE REPUBLIC OF THE GAMBIA,

                    Petitioner,
                                                                         Case: 1:20-mc-00036-JEB-DAR
          v.

 FACEBOOK, INC.

                    Respondent.


               JOINT STIPULATION AND REQUEST FOR EXTENSION OF TIME

         Respondent Facebook, Inc. (“Facebook”) and Petitioner The Republic of The Gambia

(“The Gambia”) by and through their respective attorneys of record, hereby stipulate to a further

two-week extension of the briefing deadlines established by this Court, such that Facebook may

have up to and including August 4, 2020, to file its opposition to The Gambia’s Application

Pursuant to 28 U.S.C. § 1782,1 and The Gambia may have up to and including August 11, 2020,

for its reply.

         Good cause exists for this extension as counsel for the parties have continued to meet and

confer in an attempt to resolve the issues underlying The Gambia’s application. Both parties

reserve all rights in the litigation, in the event their discussions do not result in a resolution.

Further, this stipulation should not be construed in any way to suggest that The Gambia is not



 1
     By filing this stipulation, Facebook does not waive its right to assert that this Court lacks personal jurisdiction
     over Facebook, and Facebook expressly reserves its right to contest personal jurisdiction at an appropriate time.
       Case 1:20-mc-00036-JEB-DAR Document 7 Filed 07/17/20 Page 2 of 3




interested in receiving discovery as expeditiously as possible.

Dated: July 17, 2020                          Respectfully submitted,

                                               /s/ Joshua S. Lipshutz
                                              Joshua S. Lipshutz (D.C. Bar No. 1033391)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036-5306
                                              Telephone: (202) 955-8217
                                              Facsimile: (202) 530-9614
                                              jlipshutz@gibsondunn.com

                                              Counsel for Respondent Facebook, Inc.



                                              /s/ Timothy P. O’Toole
                                              Timothy P. O’Toole (D.C. Bar No. 469800)
                                              MILLER & CHEVALIER CHARTERED
                                              900 16th Street, N.W.
                                              Washington, D.C. 20006
                                              (202) 626-5800

                                              Counsel for Applicant, Republic of The Gambia
       Case 1:20-mc-00036-JEB-DAR Document 7 Filed 07/17/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to the attorney of record for any party indicated as non-

registered participants on this 17th day of July 2020.




                                                      /s/ Joshua S. Lipshutz
                                                      Joshua S. Lipshutz (D.C. Bar No. 1033391)
